In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Rockland County (Walsh II, J.), dated March 12, 2013, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident.
Ordered that the order is affirmed, with costs.
The defendants failed to meet their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The papers submitted by the defendants failed to adequately address the plaintiffs claim, set forth in the bill of particulars, that she sustained a serious injury under the 90/180-day category of Insurance Law § 5102 (d) (see Che Hong Kim v Kossoff, 90 AD3d 969 [2011]). Since the defendants did not sustain their prima facie burden, it is unnecessary to determine whether the plaintiffs opposition papers were sufficient to raise a triable issue of fact (see id.; see also Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]).
Accordingly, the Supreme Court properly denied the defend*741ants’ motion for summary judgment.
Mastro, J.E, Hall, Austin, Sgroi and Duffy, JJ., concur.